Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/003714 A1].
Claim 1: A control method of an electronic apparatus for searching for an image, the method comprising:
displaying an image comprising at least one object; [D1, [0018, 0020, and 0026]] D1 teaches the display of the image, which contains an object, to the user. 

detecting a user input for selecting an object; [D1, [0028-0030]] D1 teaches the input of the user selection by an input gesture. This includes the object of interest.

recognizing an object displayed at a point at which the user input is detected and acquiring information regarding the recognized object by using a recognition model trained to acquire information regarding an object; [D1, [0030-0031 and 0034-0035]] D1 teaches, in response to the user’s input, the formulation of a search of further information. The search system, the trained recognition model, may compare the extracted visual features with a codebook of features to obtain one or more visual words for representing the one or more selected segments. The object of interest is selected.

displaying a list including the information regarding the object; and [D1, [0039]] D1 teaches upon retrieving search results the search system may return the search results to the client device which may then display the search results to the user. 

based on one piece of information being selected from the information regarding the object included in the list, searching for and providing a related image based on the selected information. [D1, [0039]] D1] D1 teaches the user may click on any of the search results to obtain detailed information. Additionally or alternatively, the user may perform another search by tapping on an image or a text of the search results.

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the various embodiments of D1, wherein the search system includes a formulation of a search in which the selected data is utilized in determining the similar objects and information regarding the object. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the various embodiments in which the information is analyzed and output. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. 

Claim 2: The method according to claim 1, wherein the acquiring comprises: identifying an object region in which an object is displayed based on a coordinate value of a point at which the user input is detected; and recognizing the object and acquiring information regarding the object by inputting the identified object region to the recognition model. [D1, [0030]] D1 teaches receiving selection of the one or more segments from the user, the client device may send information of the one or more selected segments to the gesture-based visual search system in order to formulate an image search query based on the one or more selected segments. The client device may send the actual one or more selected segments to the search system. In another embodiment, the client device may send coordinates of the one or more selected segments to the search system. The one or more selected segments may include an object of interest to the user.

Claim 3: The according to claim 1, wherein the acquiring comprises recognizing an object by using a first recognition model trained to recognize an object, and acquiring context information of the object by using a second recognition model trained to predict context information of an object. [D1, [0021-0022]] D1 teaches the additional processing completed in order to determine contextual information. This includes the type of object information. This may be done without human information by a client device trained to determine the information. 

Claim 4: The method according to claim 1, wherein the information regarding the object comprises at least one of a type of the object, a color of the object, a size of the object, a name of the object, a gender of the object, a movement of the object, an emotion of the object, and clothes of the object. [D1, [0032-0033]] Claim 4 is rejected for similar reasons as to those described in claim 3, further D1 teaches the face type. 

Claim 5: The method according to claim 1, wherein the electronic apparatus stores a plurality of images and tag information of the plurality of images to be matched with each other, and wherein the providing comprises searching for and providing related images having tag information corresponding to the selected information among the plurality of images stored in the electronic apparatus. [D1, [0035-0036]]  D1 teaches the search system may compare the extracted visual features of the one or more selected segments with a visual vocabulary tree. A visual vocabulary tree may be built by applying a hierarchical k-means clustering to visual features of a plurality of training images. Visual words of the visual vocabulary tree may then be obtained based on results of the clustering

Claim 6: The method according to claim 5, further comprising: based on a user command for generating an album being input by selecting at least one of the related images, generating an album including at least one related image. [D1, [0039]] D1 teaches upon retrieving search results the search system may return the search results to the client device which may then display the search results to the user [D1, [0046]] D1 teaches the use of the photo album generation application in which the generation of the presentation information is another way of presenting the information. Thus the related information would be in the album generated by the application.

Claim 8: The method according to claim 1, wherein the providing comprises: generating a query including the selected information; transmitting the generated query to an external search server;
receiving a searched result including a related image corresponding to the selected information from the search server in response to the query; and providing the searched result. [D1, [0041]] D1 teaches the search system, extracts features from the images, formulates a search query based on the extracted features, and performs a search based on the search query. These functions may be performed by multiple separate systems or services. For example, in one embodiment, a segmentation service may segment the image, while a separate service may extract features and formulate a search query, and yet another service may perform the search based on the search query.

Claim 10: The method according to claim 1, wherein the displaying a list comprises displaying the list in the vicinity of the recognized object. [D1, [0039]] D1 teaches upon retrieving search results the search system may return the search results to the client device which may then display the search results to the user. It is not clear what the “vicinity” entails. 

Claim 11 is rejected for similar reasons as to those described in claim 1. 
Claim 12 is rejected for similar reasons as to those described in claim 2. 
Claim 13 is rejected for similar reasons as to those described in claim 3. 
Claim 14 is rejected for similar reasons as to those described in claim 4. 
Claim 15 is rejected for similar reasons as to those described in claim 5. 
< Remainder of Page Left Intentionally Blank >

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/003714 A1] in view of D2 [US 2010/0260426 A1].
Claim 7: The method according to claim 5, further comprising: based on an acquired image, acquiring information regarding an object included in the acquired image by inputting the acquired image to a recognition model trained to predict information regarding an object; and storing the acquired information regarding the object to be matched with the acquired image as tag information. [D2, [0055-0056]] D2 teaches a retrieved image or captured frame can include a visual search result and/or user annotation from a previously conducted visual search, and mobile device can display the visual search result and/or user annotation independent of or in conjunction with (e.g., superimposed over) image. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, as described in claim 1, with the teachings of D2, wherein D2 allows for the first and second information to be utilized in the search. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the multiple search information. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 9. 

Claim 9: The method according to claim 1, wherein the providing comprises: selecting first information from information regarding a first object and selecting second information from information regarding a second object according to a user instruction; generating a search formula based on the first information and the second information according to a user instruction; and searching for and providing a related image by using the generated search formula. [D2, [0055-0056]] D2 teaches a retrieved image or captured frame can include a visual search result and/or user annotation from a previously conducted visual search, and mobile device can display the visual search result and/or user annotation independent of or in conjunction with (e.g., superimposed over) image. Further, D2 teaches the multiple objects being used and multiple object information. 
< Remainder of Page Left Intentionally Blank >

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661